Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with attorney Soloway on 4/27/21.
The application has been amended as follows: 
    Claims 4-8 have been canceled, and replaced with (New) Claims 9-13 as follows;
    Claim 9 (new): An automatic anti-roll system for a mobile elevator, comprising, in combination, a control system, a sensing module, a driving anti-roll module, an air-operation anti-roll module and a small movement anti-roll module, wherein
     the driving anti-roll module comprises a braking relay, a deceleration alarm lamp, a deceleration alarm relay, a brake alarm lamp, a chassis brake of a chassis and an anti-roll mechanism, wherein both ends of a control coil of a braking relay are connected into I/O ports of the control system, both the brake alarm lamp and the chassis brake are both connected to a same set of normally open contacts of the brake relay; wherein a chassis controller is connected to a set of normally closed contacts of the brake relay; and the chassis is braked by the chassis brake;

     the air-operation anti-roll module comprises a reset protection relay, a lifting protection relay, a lifting alarm lamp, a lifting brake of a lifting mechanism and anti-roll mechanism; wherein both ends of a control coil of the lifting protection relay are connected into the I/O ports of the control system; the lifting alarm lamp and the lifting brake are connected to a same set of normally open contacts of the lifting protection relay; and a lifting controller is connected to a set of normally closed contacts of the lifting protection relay; the lifting mechanism is braked by the lifting brake; the reset protection relay is connected to a balance relay to be interlocked; both ends of control coil of the reset protection relay are connected to a potentiometer of a chassis joystick; and, a controller of the anti-roll balancer is connected to a set of normally closed contacts of the reset protection relay, and
    the small movement anti-roll module comprises a time switch, a down limit switch and the anti-roll balancer; a down limit switch is mounted on the lifting mechanism and the down limit switch is triggered when the lifting mechanism goes down to its lowest position; a set of normally closed contacts of the down limit switch is connected between a time switch and the potentiometer of the 
     Claim 10 (new): A control method of the anti-roll system of claim 9, wherein an automatic judgment and anti-roll control for different working conditions are realized by both an automatic response of the control system to different manual operations to the mobile elevator, and an automatic decision based on state sensing of the mobile elevator by the sensing module.
     Claim 11 (new): The method of claim 10, wherein the judgment and anti-roll control for the different working condition is under driving condition, wherein
      when the down limit switch is triggered, operation of pushing the chassis joystick indicates that the mobile elevator is under the driving condition with a lowest position of the lifting mechanism; wherein under the driving condition, the high-level signal, caused by pushing the chassis joystick, makes the driving protection relay disconnect the lifting controller, and, as a result, the lifting switch loses its function while the chassis is running, to avoid danger caused by misoperation or accidental touch of the lifting switch; and
       the control system performs a lateral load transfer rate (R) calculation according to parameters of the mobile elevator detected by the sensing module in real time, wherein if the lateral load transfer rate (R) exceeds a roll-over alarm threshold [Ri], indicating that the mobile elevator has a slight risk of roll-over due 
      Claim 12 (new): The method of claim 10, wherein the judgment and anti-roll control in the different working condition is under air operation condition, wherein
      when a low-level signal issued by the potentiometer after a reset of the chassis joystick recovers a function of the lifting switch, after the reset of the chassis joystick, a low-level signal sent by the potentiometer deactivates the reset protection relay, and the anti-roll balancer acts automatically for mechanical anti-roll protection, and at the same time, the balance relay is deactivated by an interlocking relationship between the reset protection relay and the balance relay, to realizes a reset locking, providing protection for lifting and air operations, and

     Claim 13 (new): The method of claim 10, wherein the judgment and anti-roll control for the different working conditions is a small movement anti-roll control of the small movement anti-roll module, wherein
      when the down limit switch is not triggered, thereby indicating that the mobile elevator is in a lifting state, at which time, pushing of the chassis joystick indicates that an operator wants to perform a small-scale position movement of the mobile elevator to reach a better working position for air operation; wherein a high-level signal, caused by pushing the chassis joystick, triggers a timing switch in the small movement anti-roll module, then the anti-roll balancer is semi-expanded to conduct a mechanical anti-roll protection of the chassis in a small-scale movement, and, at the same time, a high-level signal, caused by pushing the chassis joystick, recovers 
   the control system performs a lateral load transfer rate (R) calculation according to parameters of the mobile elevator detected by the sensing module in real time during small movement of the chassis, and if the lateral load transfer rate (R) exceeds a roll-over alarm threshold (Ri), indicating that the mobile elevator has a slight risk of roll-over due to slope, speed, shaking of an operator, a deceleration alarm relay in the anti-rollover module is triggered automatically, when a deceleration alarm relay is activated, the deceleration alarm lamp is triggered, which warns the operator to reduce a small movement speed of the chassis with the chassis joystick and observe ground conditions, so as to achieve an active anti-roll response, and, if the lateral load transfer rate (R) exceeds a roll-over risk threshold (R2), indicating that the mobile elevator has a significant risk of roll-over, the brake relay and the balance relay in the anti-roll module are both triggered automatically, then the chassis brake is started up to perform emergency braking on the chassis, and at the same time, the anti-roll balancer acts automatically for anti-roll protection, and the brake alarm lamp is triggered to warn the operator to shut down the mobile elevator.
while
CN 103539045 A discloses a system for controlling a self-propelled electric scissor type aerial work platform (see description, paragraphs [0024]-[0047], and fig. 1), comprising a joystick control module 11, a main control module 12, and a motor speed control module 13. The joystick control module 114 is provided with a function button 115. The main control module 12 comprises: a tilt sensor 121, a pressure sensor 122, a valve group module 123, a switch quantity signal input module 124, and a main controller 125. The tilt sensor 121, the pressure sensor 122, the valve group module 123 and the switch quantity signal input module 124 are separately connected to the main controller 125. The system outputs corresponding action command signals by means of an operating lever and the function button, and transmits the signals to an operating lever controller, so that corresponding instruction information is displayed on an LED digital display 113, and a buzzer 112 is controlled. The main controller 125 outputs the received signal of the operating lever controller as a corresponding control signal of the valve group module 123. In addition, the main controller 125 further receives signals from the tilt sensor 121 and the pressure sensor 122. If it is detected that the device tilts or the platform is overloaded, the main controller 125 issues an alarm signal and transmit same to the operating lever controller to control the buzzer 112 to send an audible alarm. The switch quantity signal input module 124 also sends 
     CN 103539045 A does not disclose at least a jogging anti-rollover module.

     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634